DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 12/20/2019.  

Claim Objections

Claim 11 is objected to because of the following informalities: claim 11 is wrongly depending on claim 11. Therefore the claim seemed to have been mislabeled in their dependency or it is just a typo. The possible dependency of claim 11 could be from anyone of the previous claims 1-10. Appropriate correction is required.
For the purpose of art rejection the examiner interprets that claim 11 depend from claim 1.

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 9-10, 12-13, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUAWEI ET AL, "DL multi-TRP/panel operation in R15", Vol. RAN WG1, No. Athens, Greece; 20180226 - 20180302, 16 February 2018 (2018-02-16), 3GPP DRAFT; R1-1802073, 3RD GENERATION PARTNERSHIP PROJECT (3GPP),  MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE. Here after “Huawei”.

Regarding claim 1 Huawei disclose a method of wireless communication performed by a user equipment (UE), comprising: 
 determining a first hybrid automatic repeat request (HARQ) process identifier set associated with a first configured scheduling process section 2.3, “the UE obtains the HARQ process number and the DMRS group indicated in the DCI, then the UE can handle the NR-PDSCH scheduled by the DCI in the correct HARQ process”; 
determining a second HARQ process identifier set associated with a second configured scheduling process section 2.3, “For multiple NR-PDCCH reception, UE should handle data in different NR-PDSCHs in separate HARQ process sets”; 
assigning an HARQ process identifier, included in the first HARQ process identifier set, to a process instance associated with the first configured scheduling process section 2.3, “the ambiguity of HARQ process number indicated in DCIs scheduling NR-PDSCHs from different TRPs will lead to errors in HARQ related operations”, “The method used by Huawei for formatting different HARQ process numbers in DCIs”. The HARQ process numbers are assigned and being indicated in the DCIs scheduling process; and 
assigning an HARQ process identifier, included in the second HARQ process identifier set, to a process instance associated with the second configured scheduling process section 2.3, “It is necessary for UE to distinguish NR-PDCCHs scheduling NR-PDSCHs from different TRPs and handle the NR-PDSCHs properly in corresponding HARQ process sets”, “The method used by Huawei for formatting different HARQ process numbers in DCIs”.
Regarding claim 2 Huawei disclose wherein the first configured scheduling process is associated with a first transmit receive point (TRP) included in a multi-TRP configuration and the second configured scheduling process is associated with a second TRP included in the multi-TRP configuration section 2.1, “This method can well support the switch between single/multiple TRP(s) transmission, , section 2.3, “For example, all the HARQ process numbers can be divided into two groups, and the two TRPs use HARQ process numbers in different groups”. Huawei disclose in the example a case with groups configured which is enough two consider the first and second TRPs which are going to configured for scheduling in that same order; or 
wherein the first configured scheduling process is associated with a first antenna panel included in a multi-panel configuration and the second configured scheduling process is associated with a second antenna panel included in the multi-panel configuration. The claim list features in the alternative or conditional language. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the first alternative.
Regarding claim 3 Huawei disclose further comprising: assigning another HARQ process identifier, included in the first HARQ process identifier set, to another process instance associated with the first configured scheduling process section 2.3. “The method used by Huawei for formatting different HARQ process numbers in DCIs”.
wherein the other HARQ process identifier, included in the first HARQ process identifier set, is sequentially incremented respective to the HARQ process identifier, included in the first HARQ process identifier set, assigned to the process instance associated with the first configured scheduling process see section 2.3, “HARQ process of multiple NR-PDCCHs reception”; and 
assigning another HARQ process identifier, included in the second HARQ process identifier set, to another process instance associated with the second configured scheduling process section 2.3. The method used by Huawei for formatting different HARQ process numbers in DCIs., 
wherein the other HARQ process identifier, included in the second HARQ process identifier set, is sequentially incrementing respective to the HARQ process identifier, included in the first HARQ process identifier set, assigned to the process instance associated with the first configured scheduling process section 2.3, “HARQ process of multiple NR-PDCCHs reception”.
Regarding claim 4 Huawei disclose wherein the first HARQ process identifier set and the second HARQ process identifier set are disjoint HARQ process identifier sets section 2.3. The method used by Huawei for formatting different HARQ process numbers in DCIs.
Regarding claim 5 Huawei disclose wherein assigning the HARQ process identifier, included in the first HARQ process identifier set, to the process instance associated with the first configured scheduling process comprises: 
computing a HARQ process identifier index section 2.3, “HARQ process of multiple NR-PDCCHs reception. The UE can handle the NR-PDSCH scheduled by the DCI in the correct HARQ process. With this method, the range of HARQ process numbers for all TRPs can be the same”. The numbers are allocated and processed in ; and 
assigning, based at least in part on determining that the HARQ process identifier index is associated with the HARQ process identifier included in the first HARQ process identifier set, the HARQ process identifier, included in the first HARQ process identifier set, to the process instance associated with the first configured scheduling process section 2.3. The method used by Huawei for formatting different HARQ process numbers in DCIs.
Regarding claim 6 Huawei disclose wherein assigning the HARQ process identifier, included in the second HARQ process identifier set, to the process instance associated with the second configured scheduling process comprises: 
computing another HARQ process identifier index section 2.3, “HARQ process of multiple NR-PDCCHs reception. The UE can handle the NR-PDSCH scheduled by the DCI in the correct HARQ process. With this method, the range of HARQ process numbers for all TRPs can be the same”. The numbers are allocated and processed in sets and in ranges to be sent in DCIs and handled by the UE in the correct HARQ process; and 
assigning, based at least in part on determining that the other HARQ process identifier index is associated with the HARQ process identifier included in the second HARQ process identifier set, the HARQ process identifier, included in the second HARQ process identifier set, to the process instance associated with the second configured scheduling process section 2.3. The method used by Huawei for formatting different HARQ process numbers in DCIs.
Regarding claim 9 Huawei disclose wherein the first HARQ process identifier set and the second HARQ process identifier set are a shared HARQ process identifier set section 2.3, “With this method, the range of HARQ process numbers for all TRPs can be the same”.
Regarding claim 10 Huawei disclose wherein assigning the HARQ process identifier, included in the first HARQ process identifier set, to the process instance associated with the first configured scheduling process comprises: assigning a first shared HARQ process identifier, included in the shared HARQ process identifier set, to the process instance associated with the first configured scheduling process section 2.3, “The method used by Huawei for formatting different HARQ process numbers in DCIs”. “With this method, the range of HARQ process numbers for all TRPs can be the same”; and 
wherein assigning the HARQ process identifier, included in the second HARQ process identifier set, to the process instance associated with the second configured scheduling process comprises: assigning a second shared HARQ process identifier, included in the shared HARQ process identifier set, to the process instance associated with the second configured scheduling process, wherein the second shared HARQ process identifier is sequentially incremented, within the shared HARQ process identifier set, relative to the first shared HARQ process identifier section 2.3. “The method used by Huawei for formatting different 
Regarding claim 12 Huawei disclose wherein the first HARQ process identifier set and the second HARQ process identifier set include one or more shared HARQ process identifiers section 2.3, “With this method, the range of HARQ process numbers for all TRPs can be the same”.
Regarding claim 13 Huawei disclose wherein assigning the HARQ process identifier, included in the first HARQ process identifier set, to the process instance associated with the first configured scheduling process comprises: 
assigning a first shared HARQ process identifier, of the one or more shared HARQ process identifiers, to the process instance associated with the first configured scheduling process; and wherein assigning the HARQ process identifier, included in the second HARQ process identifier set, to the process instance associated with the second configured scheduling process comprises section 2.3, “With this method, the range of HARQ process numbers for all TRPs can be the same”: 
assigning a second shared HARQ process identifier, of the one or more shared HARQ process identifiers, to the process instance associated with the second configured scheduling process, wherein the second shared HARQ process identifier is sequentially incremented, within the shared HARQ process identifier set, relative to the first shared HARQ process identifier section 2.3, “HARQ process of multiple NR-PDCCHs reception”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8, 19-20, 24-25 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUAWEI ET AL, "DL multi-TRP/panel operation in R15", Vol. RAN WG1, No. Athens, Greece; 20180226 - 20180302, 16 February 2018 (2018-02-16), 3GPP DRAFT; R1-1802073, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE; hereafter “Huawei” in view of  HUAWEI ET AL, "UL data transmission with and without SR/UL grant", No. Nagoya, Japan; 20170918 - 20170921, 17 September 2017 (2017-09-17), 3GPP DRAFT; R1-1715419, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE 

Regarding claim 7 Huawei does not specifically disclose further comprising: 
receiving information identifying a first offset associated with the first HARQ process identifier set and a second offset associated with the first HARQ process identifier set. However Huawei2017 teach section 5, “The following aspects of RRC configuration for UL transmission without UL grant should be further specified. For Type 1, HARQ related parameters such as maximum number of HARQ processes and an HARQ ID offset are added”, 
wherein determining the first HARQ process identifier set comprises: determining the first HARQ process identifier set based at least in part on the first offset section 3.2, “HARQ related parameters such as the maximum number of HARQ processes, an offset to calculate HARQ ID if multiple GF resource configurations are supported”; and 
wherein determining the second HARQ process identifier set comprises: determining the second HARQ process identifier set based at least in part on the second offset “HARQ related parameters such as the maximum number of HARQ processes, an offset to calculate HARQ ID if multiple GF resource configurations are supported”. section 3.5, “an HARQ process ID offset can be added to each resource .
Huawei and Huawei2017 are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huawei2017 in the system of Huawei so when multiple GF resources configurations are being configured the HARQ process ID offset can be added as one of the associated parameters for HARQ process ID determination. The motivation for doing so would have been to avoid HARQ process ID conflict in different GF configurations.
Regarding claim 8 Huawei does not specifically disclose wherein the second offset is based at least in part on a quantity of HARQ process identifiers included in the first HARQ process identifier set. However Huawei2017 teach section 3.5, “Figure 2: Example of resource mapping with repetition K and multiple resource configurations”. Different GF resource configurations have different offset configuration.
Huawei and Huawei2017 are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huawei2017 in the system of Huawei so when multiple GF resources configurations are being configured the HARQ process ID offset can be added as one of the associated 
Regarding claims 19, 24 and 28 the limitations of claims 19, 24 and 28 are rejected in the same manner as analyzed above with respect to claim 7.
Regarding claims 20, 25 and 29 the limitations of claims 20, 25 and 29 are rejected in the same manner as analyzed above with respect to claim 8.

Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUAWEI ET AL, "DL multi-TRP/panel operation in R15", Vol. RAN WG1, No. Athens, Greece; 20180226 - 20180302, 16 February 2018 (2018-02-16), 3GPP DRAFT; R1-1802073, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE; hereafter “Huawei” in view of Bae et al. (U.S. Pub. 20190357178). 
Regarding claim 11 Huawei disclose wherein assigning the first shared HARQ process identifier, included in the shared HARQ process identifier set section 2.3, “With this method, the range of HARQ process numbers for all TRPs can be the same”, to the process instance associated with the first configured scheduling process comprises: 
Huawei does not specifically disclose wherein the process instance associated with the first configured scheduling process and the process instance associated with the second configured scheduling process at least partially overlap in time. However Bae teach para. 100, “the UE acquires UL radio resource information about two or more resources overlapping in the time domain (or the same slot) is acquired and the HARQ timings of the two resources are the same or less than a predetermined threshold (or regardless of HARQ timings (i.e., latency is not important) and reliability is given priority)”.
Bae further teach assigning, based at least in part on a priority associated with the first configured scheduling process and a priority associated with a second configured scheduling process, the first shared HARQ process identifier, included in the shared HARQ process identifier set, to the process instance associated with the first configured scheduling process para. 152, “when the first radio resource and the second radio resource overlap with each other in the time domain but are independent in the frequency domain, the UE may select one of the first radio resource and the second radio resource according to a preconfigured priority. Here, the predetermined priority may include a priority according to a size of a radio resource used in transmitting the PUSCH, a priority according to reliability of the radio resource used in transmitting the PUSCH, and a priority according to HARQ”.
Huawei and Bae are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bae in the system of Huawei to enable the system to identify and process first the higher 
Regarding claim 14 Huawei disclose wherein the HARQ process identifier, included in the first HARQ process identifier set, is not included in the second HARQ process identifier set section 2.3. The method used by Huawei for formatting different HARQ process numbers in DCIs; and 
wherein assigning the HARQ process identifier, included in the second HARQ process identifier set, to the process instance associated with the second configured scheduling process comprises: assigning a shared HARQ process identifier, of the one or more shared HARQ process identifiers, to the process instance associated with the second configured scheduling process section 2.3, “With this method, the range of HARQ process numbers for all TRPs can be the same”.
Huawei does not specifically disclose wherein the process instance associated with the first configured scheduling process and the process instance associated with the second configured scheduling process at least partially overlap in time. However Bae teach para. 100, “the UE acquires UL radio resource information about two or more resources overlapping in the time domain (or the same slot) is acquired and the HARQ timings of the two resources are the same or less than a predetermined threshold (or regardless of HARQ timings (i.e., latency is not important) and reliability is given priority)”; 
wherein assigning the HARQ process identifier, included in the first HARQ process identifier set, to the process instance associated with the first configured scheduling process comprises: assigning the HARQ process identifier, included in the first HARQ process identifier set, to the process instance associated with the first configured scheduling process section 2.3. The method used by Huawei for formatting different HARQ process numbers in DCIs,
Huawei and Bae are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bae in the system of Huawei to enable the system to identify and process first the higher priority information received on simultaneous reception. The motivation for doing so would have been to accurately ensure the reception of high valuable data and maintain high levels of quality of services of the system.

Claim(s) 15-17, 21, 26 and 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over HUAWEI ET AL, "DL multi-TRP/panel operation in R15", Vol. RAN WG1, No. Athens, Greece; 20180226 - 20180302, 16 February 2018 (2018-02-16), 3GPP DRAFT; R1-1802073, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE; hereafter “Huawei” in view of HUAWEI, "Summary of [99bis#41] [NR UP/MAC] Open issues on SPS and GF - Huawei", Vol. RAN WG2, No. 
Regarding claim 15 Huawei does not specifically disclose further comprising: 
periodically assigning, to one or more subsequent process instances associated with the first configured scheduling process, the HARQ process identifier included in the first HARQ process identifier set, wherein the HARQ process identifier included, in the first HARQ process identifier set, is not included in the second HARQ process identifier set. However Huawei2018 teach, proposal 27, “In order to derive HARQ ID, it is necessary to clarify the definition of “period” determining “GF/SPS occasion” where uplink resource is configured.  As illustrated in Figure 1, “P” refer to the duration of the repetitions where K repetitions of a TB are mapped to a “resource” within one “period” as in LTE”, 
Huawei and Huawei2018 are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huawei2018 in the system of Huawei to dynamically configuring and releasing the resources being used for transmission. The motivation for doing so would have been to increase the efficiency of the management of the available resources.
 claim 16 Huawei does not specifically disclose wherein periodically assigning, to the one or more subsequent process instances associated with the first configured scheduling process, the HARQ process identifier included in the first HARQ process identifier set comprises: 
periodically assigning the HARQ process identifier, included in the first HARQ process identifier set, based at least in part on at least one of: a periodicity of the first configured scheduling process. However Huawei2018 teach, proposal 27, “In order to derive HARQ ID, it is necessary to clarify the definition of “period” determining “GF/SPS occasion” where uplink resource is configured.  As illustrated in Figure 1, “P” refer to the duration of the repetitions where K repetitions of a TB are mapped to a “resource” within one “period” as in LTE”, 
a periodicity of the second configured scheduling process, a quantity of HARQ process identifiers included in the one or more shared HARQ process identifiers, or a quantity of HARQ process identifiers, included in the first HARQ process identifier set, that is not included in the second HARQ process identifier set. The claim list features in the alternative or conditional language. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the first alternative.
Huawei and Huawei2018 are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 
Regarding claim 17 Huawei does not specifically disclose wherein the first configured scheduling process and the second configured scheduling process comprise: respective downlink semi-persistent scheduling processes However Huawei2018 teach, section 2.8, “As configured grants are semi-persistently scheduled by the gNB”, or 
respective uplink configured grant scheduling processes. The claim list features in the alternative or conditional language. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the first alternative.
Huawei and Huawei2018 are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huawei2018 in the system of Huawei to dynamically configuring and releasing the resources being used for transmission. The motivation for doing so would have been to increase the efficiency of the management of the available resources.
Regarding claims 21, 26 and 30 the limitations of claims 21, 26 and 30 are rejected in the same manner as analyzed above with respect to claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471.

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471